Citation Nr: 0534565	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  99-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post arthroscopic meniscectomy for meniscus tears of 
the left knee with anterior cruciate ligament tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from October 1991 to November 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board observes that in February 1998, the RO assigned a 
temporary total evaluation (100 percent) for the period from 
January 12, 1998 to March 1, 1998 based on surgical treatment 
necessitating convalescence.  The RO also increased the 
veteran's claim for his service-connected left knee 
disability from noncompensable to 10 percent disabling, 
effective October 28, 1997.  The RO also indicated that the 
veteran would be assigned a 10 percent evaluation, effective 
from March 1, 1998.

However, in the April 1998 decision, the RO extended the 
veteran's temporary total (100 percent) evaluation through 
April 30, 1998.  It then assigned the veteran's service-
connected left knee disability a 10 percent evaluation, 
effective from May 1, 1998.

Subsequently, the RO, in an October 1998 rating decision, 
denied the veteran's request to again extend his temporary 
total (100 percent evaluation) and continued the previously 
assigned 10 percent evaluation.

The veteran testified in support of his appeal at a hearing 
held at the RO before a Hearing Officer in December 1999.

The claim was previously before the Board in September 2004, 
at which time it was remanded for additional development.




FINDING OF FACT

The veteran's post arthroscopic meniscectomy for meniscus 
tears of the left knee with anterior cruciate ligament tear 
is manifested by no more than slight instability, and 
complaints of pain, with essentially full range of left knee 
motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected status post arthroscopic meniscectomy 
for meniscus tears of the left knee with anterior cruciate 
ligament tear have not been met.  38 C.F.R. § 4.7, 4.71a, 
Diagnostic Codes 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of May 2003, 
September 2004, and March 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The veteran was specifically requested to provide any 
evidence in his possession, pertinent to the claim, to VA.  
However, the Board observes that such letters were issued 
after the initial AOJ decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, April 1998 AOJ decision that 
is the basis of this appeal was already decided and appealed 
prior to VCAA enactment.  Nevertheless, the Court in 
Pelegrini  noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notices was harmless error.  Although the 
notices were provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
and examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities. The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005). After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran. 38 C.F.R. § 3.102 (2005). 
To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.). Therefore, to the extent possible, 
the degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered. In Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 was 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45 do not apply.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability. VAOPGCPREC 23- 
97. A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized. 
VAOPGCPREC 9-98.

Diagnostic Code 5257 contemplates recurrent subluxation and 
lateral instability. Under that Code section, a 10 percent 
disability rating is warranted for slight impairment of the 
knee. A 20 percent evaluation is for application where the 
evidence shows moderate knee impairment. Finally, a 30 
percent rating is warranted for severe impairment of the 
knee.

As a general matter, the Board observes that the words 
"slight," "moderate," and "severe" as used in the various 
diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2005).  

Under Diagnostic Code 5003, osteoarthritis, substantiated by 
X-ray findings, is rated as degenerative arthritis. 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161. Diagnostic Code 5260 concerns limitation of leg 
flexion. A noncompensable rating is warranted where flexion 
is limited to 60 degrees. A 10 percent rating is warranted 
where flexion is limited to 45 degrees. A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension. 
Under that Code section, a noncompensable rating is warranted 
where extension is limited to 5 degrees.  A 10 percent rating 
is warranted where extension is limited to 10 degrees. A 20 
percent evaluation is for application where extension is 
limited to 15 degrees. A 30 percent rating applies where 
extension is limited to 20 degrees. A 40 percent rating is 
warranted where extension is limited to 30 degrees. Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Legal Analysis

In this case, the veteran contends that an increased 
evaluation is warranted for his service-connected left knee 
disability.  He is currently assigned a 10 percent 
evaluation, under Diagnostic Code 5257 for his disability. 
The next highest evaluation of 20 percent disabling is 
available for moderate recurrent subluxation or lateral 
instability of the knee.
 
However, the Board finds that the evidence of record does not 
demonstrate that the veteran is entitled to such evaluation.  
In this regard, the record reflects that in October 1997, the 
veteran complained of experiencing left knee pain and 
instability. On examination, the examiner reported that the 
veteran's left knee had full range of motion, mild crepitus, 
no joint instability on anterior or posterior drawers or 
Lachman's testing, and no effusion.

The record reflects that the veteran underwent an anterior 
cruciate ligament reconstruction in January 1998.  Subsequent 
VA outpatient treatment records dated from January 1998 to 
August 1998 reveal that the veteran did not have any left 
knee laxity and that Lachman's and varus and valgus testings 
were negative.  In addition, on VA examination in February 
1999, the examiner reported that although the veteran did not 
have any lateral instability, his anterior drawer sign had 
about 8 mm of loosening.  Similarly, on VA examination in 
July 2003, the veteran stated that he had experienced about 
15 episodes of his knee giving out since 1999 and that he 
used a knee brace during such time. The examiner reported 
that he did not have any subluxation or crepitus while 
squatting or any lateral instability.   He also noted that 
the veteran had a negative posterior drawer test, but that 
the anterior drawer sign had about 6 mm of loosening.  On VA 
examination in June 2005, the veteran again noted that he had 
experienced about 15 episodes of his knee giving out since 
1999.  However, the examiner reported that the veteran did 
not have any lateral instability, and that his Lachman's and 
anterior and posterior drawer tests were negative.

Therefore, the Board concludes that in the absence of any 
other evidence of record that indicates greater than slight 
instability of the left knee, that a rating in excess of 10 
percent under Diagnostic Code 5257 is not warranted.  
Additionally, the Board notes that although the evidence of 
record demonstrates that the veteran occasionally uses a 
brace on his knee, there is no indication that he has any 
impairment of the tibia and fibula.  Hence, a rating under 
Diagnostic Code 5262 based merely on the use of a brace would 
be inappropriate.

Also, as Diagnostic code 5257 is not predicated on a limited 
range of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply and thus cannot 
serve as a basis for an increased rating here. See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

The Board notes that in addition to a rating under DC 5257, a 
separate rating may be assigned, if otherwise applicable for 
both limitation of flexion of a knee and limitation of 
extension of that knee.  In this regard, the Board has 
considered rating the veteran's knees under DC 5260, pursuant 
to which the severity of limitation of leg flexion is 
evaluated.  A review of the evidence reveals that on VA 
outpatient examinations between January 1998 and August 1998, 
the veteran's left knee flexion ranged from being limited to 
a low of 100 degrees to a high of 130 degrees.  On VA 
examination in February 1999, the veteran displayed 125 
degrees of active and passive flexion.  Similarly, on VA 
examination in July 2003 and June 2005, the veteran displayed 
135 degrees of flexion, both actively and passively.  The 
Board observes that these ranges of motion are well in excess 
of the criteria for a noncompensable (zero percent) rating 
under DC 5260, which contemplates flexion limited to 60 
degrees.  Therefore, as the limitation of flexion of the 
veteran's left knee is in excess of that required for a 
noncompensable rating under DC 5260, a 10 percent rating is 
not warranted under this diagnostic code.

The Board has also considered rating the veteran's left knee 
under the provisions of DC 5261, pursuant to which the 
severity of limitation of leg extension is rated. In this 
regard, on VA outpatient treatment records dated between 
January 1998 and August 1998, the veteran displayed between 0 
and 5 degrees of extension.  The Board observes that the 
reported 5 degrees of extension was a transitory finding, one 
that was reported in conjunction with his January 1998 
surgery.  Moreover, on subsequent VA examinations in February 
1999, July 2003, and June 2005, the veteran displayed 0 
degrees of active and passive extension.  Again, the Board 
observes that this level of motion is also well in excess of 
the criteria for a noncompensable (zero percent) rating under 
DC 5261, which contemplates extension limited to 5 degrees.  
Therefore, as the limitation of extension of the veteran's 
left knee is in excess of that required for a noncompensable 
rating under DC 5261, a 10 percent rating is not warranted 
under this diagnostic code.
However, Diagnostic Code 5003 through Diagnostic Code 5010 
for degenerative arthritis also provides that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, painful motion.  In this case, the Board 
observes that x-rays taken in conjunction with the veteran's 
February 1999 VA examination revealed that the veteran had 
possible mild degenerative changes of both knees bilaterally.  
However, on examination, the examiner opined that the 
degenerative changes of the veteran's knee were not likely 
due to his service-connected injury.  In June 1999, the 
examiner, in response to a RO request to clarify his opinion, 
stated that the February 1999 x-rays showed that the veteran 
had only very mild, early signs of arthritis bilaterally and 
that because there was no difference in the right and left 
knee, that there was no evidence to prove that the arthritis 
was due to the veteran's service-connected injury.  In July 
2003, the same examiner, after another examination of the 
veteran's knee, again stated that based on the fact that the 
veteran displayed the same very early signs of degenerative 
changes on both the right and left knee, that there was no 
evidence that the left knee early arthritis was service-
connected.  Therefore, as the medical evidence of record does 
not establish that the veteran's left knee arthritis is due 
to his service-connected left knee disability, the Board 
finds that a separate 10 percent rating under DC 5003 is not 
warranted.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related code 
sections.  In this regard, there is no evidence showing that 
the veteran suffers from ankylosis (i.e., complete bony 
fixation) of either knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
DeLuca v Brown, 8 Vet. App. 202 (1995)
As previously noted, the veteran has complained of pain on 
use and during flare-ups. The Board recognizes that VA 
examinations have acknowledged and confirmed such 
symptomology.  However, even considering the criteria set 
forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, to the extent 
applicable, the Board finds that there has been no 
demonstration, by competent clinical evidence, of additional 
functional limitation comparable to the next highest 
evaluation.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post arthroscopic meniscectomy for meniscus tears of 
the left knee with anterior cruciate ligament tear, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


